DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 14, and therefore dependent Claim 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the bottom surface".  There is insufficient antecedent basis for this limitation in the claims since a bottom surface has not been previously claimed.
Claims 11 and 14 recite the limitation "the capacitance values".  There is insufficient antecedent basis for this limitation in the claims since a capacitance value has not been previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 2014-0020062 A (hereafter Lee).

Regarding Claim 1, Lee teaches:
 1. A cleaning robot (robot cleaner) comprising: 
a main body (main body A – comprising top and bottom housings – Figure 1); 
a driver (drive unit 200) configured to move the main body; 
an obstacle detector (obstacle sensing device 130) including an electrode plate (electrode 120 – comprising multiple electrodes 120a-120f) provided on a bottom of the main body (see discussion below) and a touch integrated circuit (IC) (PLL module 131 with phase locked loop IC 131c – configured to sense the touch of an obstacle) configured to detect a change in capacitance detected by the electrode plate (“The detector 130 detects a change in capacitance of the electrodes 120a to 120f due to an obstacle approaching around the outer circumferential surface of the main body when the main body travels”); and 
a controller (control unit 300) configured to determine an obstacle based on a signal transmitted by the obstacle detector, and to control the driver (“when it is determined that there is an obstacle as a result of the operation processing module 320, the main body A is controlled to stop once, or the main body A proceeds in a direction opposite to the direction in which the main body A proceeds”).  

	Lee discloses an obstacle sensing device 130 including electrodes 120a to 120f.  Lee does not specifically show were the obstacle sensing device 130 is mounted.  From Figure 1, it appears that most of the electronics are mounted inside the unit to the bottom housing of the main body.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to merely locate, or relocate if necessary, the obstacle sensing device 130 to the bottom of the main body with the motivation to place most of the wired components on a fixed structure and reduce the need for wiring to the separate outer sensor body 110 body (see Figure 1 to see cover/bottom assembly), since In re Japikse, 86 USPQ 70.

Regarding Claim 2, Lee teaches:
2. The cleaning robot according to claim 1, wherein the touch IC (PLL module 131 with phase locked loop IC 131c) is provided on a printed circuit board (PCB) substrate including the electrode plate (electrode 120)(see discussion below).  

Lee discloses a PLL module 131 electrically connected to the electrode 120 additionally comprising variable capacitance diode 131b, a phase locked loop IC 131c, and a phase locked loop IC having one end connected to the RF oscillator 131a. It may include a frequency adjusting signal line 131d and a detection capacitor 131e connecting the 131c and the variable capacitor diode 131b.  Lee does not disclose that these components are assembled on a PCB, however, it would have been obvious design choice to mount these components on a printed circuit board (PCB) with the motivation to provide both mechanical mounting and electrical connections without a significant amount of wiring.   

Regarding Claim 3, Lee teaches:
3. The cleaning robot according to claim 1, wherein the main body (main body A – comprising top and bottom housings – Figure 1) further comprises a sub-body (sensor body 110) provided toward the front of the main body (Figure 8), and wherein the obstacle detector (obstacle sensing device 130) is provided in the sub-body toward a driving direction in which the main body drives by the driver (Figures 10a).  

Regarding Claim 4, Lee teaches:
4. The cleaning robot according to claim 1, wherein the electrode plate (electrode 120) is disposed in at least one pad shape (120a-f) and provided on the bottom of the main body (previously discussed in Claim 1) at a predetermined interval (shown in Figure 9).  

Regarding Claim 5, Lee teaches:
5. The cleaning robot according to claim 1, wherein the electrode plate (electrode 120) is provided spaced apart from a predetermined distance between the main body (main body A – comprising top and bottom housings – Figure 1) and the bottom surface (there is a gap between top and bottom housing inward from electrode 120 allowing the sensor body 110 to fit bottom housing as shown in Figure 1).  

Regarding Claim 6, Lee teaches:
6. The cleaning robot according to claim 3, wherein the touch IC (PLL module 131 with phase locked loop IC 131c) and the electrode plate (electrode 120) are provided toward the side of the driving direction in which the main body drives by the driver in the sub-body (sensor body 110)(shown in Figures 9 and 10a).  

Regarding Claim 7, Lee teaches:
7. The cleaning robot according to claim 1, further comprising: a storage configured to store an average value of the capacitance (nominal capacitance measured without impact) transmitted by the touch IC (PLL module 131 with phase locked loop IC 131c) while the main body is driven by the driver (drive unit 200)(“control unit includes a capacitance of a corresponding
electrode connected to the PLL module”.  Impact with an obstacle causes a change in capacitance, therefore, it would have been obvious to one with ordinary skill in the art at the time of filing that in order to sense a change a nominal average capacitance value of a corresponding electrode must be stored as claimed).  

Regarding Claim 8, Lee teaches:
8. The cleaning robot according to claim 7, wherein, when a difference between a measured value of the capacitance detected by the touch IC (PLL module 131 with phase locked loop IC 131c) and the average value exceeds a predetermined reference value while the main body drives, the controller is configured to control the driver to change a driving direction of the main body (main body A)(“The detector 130 detects a change in capacitance of the electrodes 120a to 120f due to an obstacle approaching around the outer circumferential surface of the main body when the main body travels” and “when it is determined that there is an obstacle as a result of the operation processing module 320, the main body A is controlled to stop once, or the main body A proceeds in a direction opposite to the direction in which the main body A proceeds”).  

Regarding Claim 12, Lee teaches:
12. The cleaning robot according to claim 7, wherein the storage is configured to store a map (create a track map) of a cleaning space based on a space in which the driver moves, and wherein the controller is configured to modify the stored map based on the determined obstacle (see discussion below).

Lee discloses a “case of a high-performance robot cleaner which generates a track map in the cleaning area while performing environmental awareness, and sequentially cleans from one side to the other while recognizing the position”.  Therefore Lee discloses storing a map of the cleaning space based on a space in which the driver moves.  Lee does not specifically disclose that the controller is configured to modify the store map based on a determined obstacle.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to configure the controller to update the stored map to include a determined obstacle with the motivation to more effectively transverse the space without collision with the same obstacle in future cleaning operations.  

Regarding Claim 13, Lee teaches:
13. A method of controlling a cleaning robot (robot cleaner) including an electrode plate (electrode 120) provided on a main body (main body A) and a touch integrated circuit (IC) (PLL module 131 with phase locked loop IC 131c – configured to sense the touch of an obstacle) configured to detect a change in capacitance detected by the electrode plate (impact with an obstacle causes a change in capacitance, “The detector 130 detects a change in capacitance of the electrodes 120a to 120f due to an obstacle approaching around the outer circumferential surface of the main body when the main body travels”), the method comprising: storing, by a storage, an average value of the change in the capacitance detected by the touch IC in a cleaning space in which the cleaning robot drives (“control unit includes a capacitance of a corresponding electrode connected to the PLL module”.  Impact with an obstacle causes a change in capacitance, therefore, it would have been obvious to one with ordinary skill in the art at the time of filing that in order to sense a change a nominal average capacitance value of a corresponding electrode must be stored as claimed); comparing, by a controller (control unit 300), the stored average value with a measured value detected by the touch IC while the main body is driving; and controlling, by the controller, a driving direction of the main body based on the comparison result (“when it is determined that there is an obstacle as a result of the operation processing module 320, the main body A is controlled to stop once, or the main body A proceeds in a direction opposite to the direction in which the main body A proceeds”).  

Regarding Claim 14, Lee teaches:
14. The method according to claim 13, wherein the measured value comprises a partial average value of the change in the capacitance values collected by the touch IC for a predetermined time (“control unit includes a capacitance of a corresponding electrode connected to the PLL module” – therefore, the capacitance will remain at essentially a fixed value for a predetermined period of time without obstacle collisions).  

Regarding Claim 15, Lee teaches:
15. The method according to claim 14, wherein the comparing comprises: determining whether a difference between the partial average value and the average value exceeds a predetermined reference value (“control unit includes a capacitance of a corresponding
electrode connected to the PLL module”.  Impact with an obstacle causes a change in capacitance, therefore, it would have been obvious to one with ordinary skill in the art at the time of filing that in order to sense a change an initial capacitance value that exceeds a predetermined expected baseline value as claimed).  

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with capacitive obstacle sensors.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.